DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 1/11/21.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/21 has been entered.
 
Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 1/11/21, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments and arguments filed 1/11/21. Claim 35 U.S.C. § 103 rejections to claims are withdrawn.
However, upon further search considerations, new grounds of rejection were made in view of Schoning et al. (US 2020/0215917) below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 2020/0062126) in view of Schoning et al. (US 2020/0215917).

Regarding claims 1, 10, and 19, Duan discloses an autonomous route planning method including a non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising (¶15): 
receiving, from a remotely located computing device, a plurality of route characteristics corresponding to a route being traversed by a vehicle (¶34 – utilization of a mapping system corresponding to the recited remotely location computing device providing route characteristics); 
identifying at least one route characteristic of the plurality of route characteristics (¶31 – road grade corresponding to the recited route characteristic), 
the at least one route characteristic corresponding to a portion of the route being traversed by the vehicle (¶31 - road grade for a segment corresponding to the recited portion of the route); 
determining a profile for a target vehicle speed based on the at least one route characteristic and a vehicle energy consumption profile (Fig. 6 and ¶31 - vehicle speed profile 110 corresponding to the recited profile for a target vehicle speed, road grade for a segment corresponding to the recited route characteristic, and requires the battery to discharge when traveling uphill and charge (regeneratively brake) while traveling downhill corresponding to the recited energy consumption profile), 
wherein the vehicle speed profile is predetermined based on vehicle parameters contributing to vehicle energy consumption (Fig. 6 and ¶31 - Maintaining a constant speed over variable road grade requires the battery to discharge when traveling uphill and charge (regeneratively brake) while traveling downhill to maintain the constant speed as shown by plot 103); 
selectively adjusting a vehicle speed control input based on the target vehicle speed profile (Fig. 5 – element 194); and 
communicating the vehicle speed control input to a vehicle propulsion controller to achieve the target vehicle speed profile (Fig. 5 – element 196).  
While Duan does disclose energy consumption profile utilizing energy consumption parameters (Fig. 6 and ¶31), it does not explicitly disclose the speed profile planned to achieve optimum energy consumption efficiency.
However Schoning discloses a method for operating a driver assistance system including the vehicle achieves an optimum energy consumption efficiency with respect to the portion of the route being traversed by the vehicle (¶20 – energy efficient economy driving profile corresponding to the recited optimum energy consumption efficiency).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous route planning of Duan with the driver assistance system of Schoning in order to assist the driver while driving the transportation vehicle in a particularly beneficial manner, in particular, for steering or guiding the transportation vehicle which may be an energy-efficient driving behavior (economy driving profile) (Schoning - ¶12 and ¶20).

 the vehicle propulsion controller determines whether to adjust an output of the vehicle propulsion controller based on the vehicle speed control input and based on at least one safety characteristic of the vehicle propulsion controller (¶35 - Governmental minimum and maximum speed limits corresponding to the recited safety characteristic of the route and ¶31 – preventing battery temperature exceeding the upper limit 118 corresponding to the recited safety characteristic of the vehicle).  

Regarding claims 3 and 12, Duan further discloses autonomously operate the vehicle corresponding to the recited virtual input to the vehicle propulsion (¶6), but doesn’t explicitly disclose the virtual input to control a simulation however Schoning further discloses the vehicle speed control input includes a virtual input to the vehicle propulsion controller such that the virtual input is a simulation (¶39 – simulated anticipatory driving of the virtual transportation vehicle 6 provides virtual input to the simulation).  
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous route planning of Duan with the driver assistance system of Schoning in order to assist the driver while driving the transportation vehicle in a particularly beneficial manner, in particular, for steering or guiding the transportation vehicle (Schoning - ¶12).

Regarding claims 4 and 13, Duan further discloses the virtual input (¶6 – autonomously operate the vehicle corresponding to the recited virtual input to the vehicle propulsion).
 includes a virtual lead car which simulates an actual car (Fig. 1 and ¶39 – virtual transportation vehicle 6 corresponding to the recited virtual lead car).  
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous route planning of Duan with the driver assistance system of Schoning in order to assist the driver while driving the transportation vehicle in a particularly beneficial manner, in particular, for steering or guiding the transportation vehicle (Schoning - ¶12).

Regarding claims 5 and 14, Duan further discloses the vehicle may include one or more user interfaces, such as touch screens, voice systems, etc., allowing communication between the vehicle 20 and the vehicle occupants (¶24) but does not explicitly disclose virtual inputs.
However Schoning further discloses the virtual input includes a virtual human machine interface signal which is a substitute for HMI signals provided by a driver of the vehicle (¶20 – provision is made for controlling the virtual transportation vehicle based on the selected driving profile, based on Specification ¶49-51, virtual input to virtual HMI is based on target profiles of the regular HMI to control the virtual lead car and therefore, the utilization of the intended driving profile to control the virtual transportation vehicle corresponding to the recited virtual input to a virtual HMI).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous route planning of Duan with the driver assistance system of Schoning in order to assist the driver while driving the transportation vehicle in a particularly 

Regarding claims 6 and 15, Duan further discloses the vehicle speed control input includes a target vehicle speed signal provided directly to the vehicle propulsion controller (¶46 and Fig. 5 – element 196).  

Regarding claims 7 and 16, Duan further discloses the at least one route characteristic includes at least one of a traffic condition, a traffic signal, and a road grade (Fig. 6 and ¶31 - vehicle speed profile 110 corresponding to the recited profile for a target vehicle speed, road grade for a segment corresponding to the recited route characteristic, and requires the battery to discharge when traveling uphill and charge (regeneratively brake) while traveling downhill corresponding to the recited energy consumption profile. The ‘at least one of’ element designates only one of the conditions needs to be included).  

Regarding claim 8, Duan further discloses the vehicle propulsion controller includes an adaptive cruise control mechanism (¶46 – autonomous driving includes the recited adaptive cruise control mechanism).  

Regarding claims 9 and 18, Duan further discloses the vehicle energy consumption profile is determined based on at least one vehicle characteristic that contributes to vehicle energy consumption (¶38 - vehicle power demand P corresponding to the recited vehicle characteristic that contributes to vehicle energy consumption).  

Regarding claim 17, Duan further discloses the vehicle includes an autonomous vehicle (¶46).  

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Merfels et al. (US 2019/0384310) discloses a system for determining a position of a transportation vehicle including the use of adding virtual corners in addition to visible corners in order to increase reliability of vehicle positioning (¶31).

Laur et al. (US 2019/0049991) discloses a virtual towing system which utilizes the control inputs and sensors of a separate vehicle in order to guide and control the first vehicle (¶11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665